PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Yevick et al.
Application No. 15/118,785
Filed: 12 Aug 2016
For: FAST FEATURE IDENTIFICATION FOR HOLOGRAPHIC TRACKING AND CHARACTERIZATION OF COLLOIDAL PARTICLES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition pursuant to 37 CFR 1.137(a), filed December 15, 2020, to revive the above-identified application.

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The above-identified application became abandoned for the reasons set forth in the notice of abandonment mailed December 1, 2020. 
The inventors’ oaths or declarations and the substitute statement all filed on July 7, 2020 serve as the reply as required under 37 CFR 1.137(b)(1), and have been accepted.  The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged.  The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4).1  As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (4) have been met.  The requirement of 37 CFR 1.137(b)(3) is not applicable, as a terminal disclaimer is not required.2 
For at least the reasons noted above, the petition pursuant to 37 CFR 1.137 is granted.

This application is being referred to the Office of Data Management for further processing. 



/JASON C OLSON/Petitions Examiner, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.
        
        2 See 37 CFR 1.137(d).